UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 99-1910



DIANA JACKSON-SPELLS,

                                                Plaintiff - Appellee,

          versus


ERNEST P. FRANCIS, Esquire,

                                               Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt. Andre M. Davis, District Judge. (CA-99-
330-AMD)


Submitted:   September 30, 1999             Decided:   October 6, 1999


Before NIEMEYER, WILLIAMS, and MICHAEL, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Ernest Paul Francis, Appellant Pro Se. Howard Robert Erwin, Jr.,
THE ERWIN LAW FIRM, Baltimore, Maryland; Clarence Paul Champion,
III, Upper Marlboro, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Ernest Paul Francis appeals from the district court’s orders

denying his motion for attorneys’ fees and denying his motion to

alter or amend judgment, Fed. R. Civ. P. 59(e).   We have reviewed

the record and the district court’s opinions and find no reversible

error.   Accordingly, we affirm on the reasoning of the district

court.   See Jackson-Spells v. Francis, No. CA-99-330-AMD (D. Md.

May 12, 1999 & June 7, 1999).   We dispense with oral argument be-

cause the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.




                                                          AFFIRMED




                                 2